Case: 10-40950 Document: 00511481950 Page: 1 Date Filed: 05/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 18, 2011

                                     No. 10-40950                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

$1,157,400.18 IN CURRENCY,

                                                   Defendant

FABIAN AURIGNAC,

                                                   Claimant - Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 7:08-CV-67


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Pro se claimant Fabian Aurignac, formerly a cardiologist and currently an
inmate serving a fifty-seven month sentence for committing health care fraud
in violation of 18 U.S.C. § 1347, appeals the district court’s denial of his Rule




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-40950 Document: 00511481950 Page: 2 Date Filed: 05/18/2011




60(b) motion for relief from a judgment ordering a final order of forfeiture of his
interests in the defendant currency. We AFFIRM.
      In February 2008, the government filed a civil complaint seeking forfeiture
of the defendant currency. It alleged the currency was derived from proceeds
traceable to health care fraud. Aurignac was indicted on twelve counts of health
care fraud in October 2008 and was arrested in December 2008. On the joint
motion of the government and Aurignac, the civil forfeiture action was stayed
pending the resolution of the criminal case. On May 8, 2009, Aurignac signed a
plea agreement admitting guilt to one count of health care fraud. As part of the
plea negotiations, Aurignac and the government filed a joint motion to lift the
stay and to enter judgment in favor of the government in the civil forfeiture
action, which the district court granted on May 26. In that motion, Aurignac
acknowledged that the seizure and forfeiture of the defendant currency were
“supported by probable cause and by the laws and the Constitution of the United
States” and that he accepted the entry of judgment “as the full and final
resolution of the suit and of any and all civil actions, claims, and/or causes of
action of any nature whatsoever arising out of or resulting from the seizure of
the Defendant Currency.”
      In August 2009, Aurignac was sentenced in the criminal case to fifty seven
months’ imprisonment. In May 2010, Aurignac sought post-judgment relief from
the district court; the district court liberally construed his pro se motions as both
seeking relief under 18 U.S.C. § 983(g) because the forfeiture was
constitutionally excessive and as seeking relief from a final judgment under Rule
60(b) of the Federal Rules of Civil Procedure. The district court held a hearing
which Aurignac attended via teleconference. In a written order, the district court
denied Aurignac’s motions in full, holding that his motion under § 983(g) was



                                         2
    Case: 10-40950 Document: 00511481950 Page: 3 Date Filed: 05/18/2011




untimely because final judgment had been entered and that relief was not
appropriate under Rule 60(b). Aurignac timely appealed.
      Aurignac’s briefing to this court recites a series of largely unintelligible
grievances that he contends entitle him to relief. Peppered with citations to
mostly irrelevant cases, the majority of these ramblings are complaints about his
criminal conviction and the allegedly ineffective assistance rendered by the
attorney who represented him. The criminal conviction is not subject to review
in this appeal from a civil forfeiture order and the “right to effective assistance
of counsel does not apply to civil proceedings.” Sanchez v. United States Postal
Service, 785 F.2d 1236, 1237 (5th Cir. 1986). To the limited extent, if any, that
Aurignac’s briefing addresses the district court’s opinion, it amounts to repeated
and unsupported accusations that the prosecution committed fraud upon the
court and that his staff framed him. We decline to entertain either of these
frivolous arguments. For the reasons stated in the district court’s order, we
AFFIRM.




                                        3